The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5, 8 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwagar et al. 2015/0183951 in view of Kreuzer et al. or Ederer et al. (cited in the prior PTO-892).
	This rejection is consistent with that made in the previous office action.  Appli-cants were correct in noting that the Examiner improperly made this rejection as an anticipation rejection rather than an obviousness rejection.  The Examiner apologizes for this error and any confusion it may have caused.
	For claim interpretation the Examiner notes the following. X is defined as “having” one of the many groups listed, “derivatives or combination thereof” such that the breath of X is actually quite large.  Specifically X is not defined as “a divalent alkylene” group but a link having “a divalent alkyl” group, or even a derivative thereof.  The elected species of X is defined as having a divalent alkylene, it is not limited to only a divalent alkylene.  
	Bhagwagar et al. teach, as a crosslinking component (C), a polysiloxane that has alkylene divalent groups.  Teaching begins in paragraph 42 but particular attention is directed to the general formula found in paragraph 50.  
	Note that “b” and “e” can be 0 and D can be divalent alkylene (paragraphs 42, 54 and 57) such that this corresponds to the claimed X group limited to only a divalent alkylene.  Such a structure meets the polymer backbone in claim 1 as well as elected species of claim 3.  
	On the other hand, when “b” and “e” are not 0, this corresponds to the claimed X unit of a siloxane-alkylene or even a link having a divalent alkylene such that this too meets the polymer backbone in claim 1.  
	For instance see the polymer on the top of page 10, C-2.  “b” and “d” are both 2 and the resulting disiloxane-D-disiloxane-D units correspond to a link having the claim-ed and elected divalent alkylene as well as a siloxane alkylene link and a derivative of such links.  
	For the newly narrowed Mw range note that “p” defined in paragraph 25 includes values that will result in an Mw as claimed.  For instance, given the fact that a dimethyl siloxy unit has a molecular weight of 74, approximately 1351 “p” units corresponds to a molecular weight of 100,000 while approximately 13513 “p” units corresponds to a molecular weight of 1,000,000.  As such one having ordinary skill in the art would have found the selection of a “p” value that corresponds to the claimed Mw to have been obvious and within the skill of the ordinary artisan reading the teachings in Bhagwagar.  
	In the polymers of Bhagwagar et al. X is generally taught as being a hydrolyzable group and Bhagwagar et al. specifically teach groups such as alkoxy, acetoxy, amino, alkenyloxy, oximo and halogen.  See paragraph 45.  None of these groups are present in amended claim 1.  
	Kreuzer et al. teach silanes having, as condensable groups, hydroxycarboxylic acid amide or ester groups.  These groups can be used in the hydrolysis/condensation crosslinking of siloxane polymers without generating odor, toxic or corrosive byproduct.  See column 1, lines 40 to 45 and column 1, lines 50 to 60, as well as the abstract.
	From this one having ordinary skill in the art would have been motivated to select such a hydroxycarboxylic acid amide or ester group as the hydrolyzable group in Bhagwagar et al. with the expectation of obtaining useful and predictable results.  In this manner claim 1 is rendered obvious.
	On the other hand, Ederer et al. teach a siloxane compositions that undergo cur-ing by condensation hydrolysis.  This further teaches as a Si bonded hydrolyzable group hydroxy-propionic acid alkyl ester groups. Under the Background of the Invention, draw-backs associated with different conventional hydrolyzable groups including some of those found in Bhagwagar et al., such as bad smell and health aspects, are disclosed.  These issues can be overcome by using, as a hydrolyzable group, hydroxypropionic acid alkyl ester.  See for instance column 3.
	From this one having ordinary skill in the art would have been motivated to select such a hydroxycarboxylic acid ester group as the hydrolyzable group in Bhagwagar et al. with the expectation of obtaining useful and predictable results.  In this manner claim 1 is rendered obvious.
	For claim 3, as noted supra, “b” and “d” can be 0 which results in such a polymer backbone.
	For claims 4, 5 and 10, note that such siloxanes are within the breadth of the general formula in paragraph 50, noting that “d” can be 1 and “b” 0 resulting in a silox-ane meeting these claims.
	For claims 8 and 9 in addition to that noted supra, the polymers in Bhagwagar et al. are moisture curable.  See paragraph 17.  
	For claim 11 please see Example 9 in which 13.2 parts of the siloxane shown on the top of page 10 (C-2) and 96.4 parts of a filler are present.  Specifically since the filler is in a 1:1 ratio of different particle sizes, the filler having 1.5 to 2.3 micron particle size meets the requirement of a finely divided inorganic filler such that this is present in an amount of 48.2.  This combined with .03 parts of a catalyst meet the claimed amounts of (i), (ii) and (iii).  
	For claim 12 note that alumina meets this requirement.  
	For claim 13, note paragraph 66 which teaches that magnesium oxide can be used as an alternative to alumina (shown in the working examples). Also see paragraph 93 which teaches fumed silica as a useful reinforcing filler and calcium carbonate as a useful dielectric particle.  As such the skilled artisan would have found a combination of such fillers to have been obvious, with the expectation of obtaining the useful properties known to be associated with each.  
	For claim 14 note that these fillers are not required as they are present in the alternative to the inorganic filler.
	For claim 15 note that paragraph 102 teaches that the catalyst in the examples is an organic tin.
	For claims 16, 17 and 19 note that Example 9 contains a methoxysilane as (H1).
	For claims 16 to 18 please see paragraphs 83 and 91 which teach various alkoxy silanes, including vinyl trialkoxysilanes.  
	For claim 20 see paragraph 85 which teaches aminopropyltrimethoxysilane as an adhesion promoter.
Applicants’ remarks regarding this rejection have been considered but are not deemed persuasive.  It is argued that Kreuzer and Ederer are directed to silanes that contain the Y groups as now claimed rather than siloxanes.  From this applicants con-clude that one having ordinary skill in the art would not have a reasonable expectation that the moisture curable groups in Kreuzer and Ederer can be used as terminal hydro-lyzable groups attached siloxane polymers.  The Examiner disagrees.  Bhagwagar et al. generally teach that X can be a hydrolyzable group without specific limitations such that it follows that any hydrolyzable group could be used therein, with an expectation of obtaining useful and predictable results, i.e. a reasonable expectation of success.  	Additionally one having ordinary skill in the art of moisture curable siloxane polymer composition understands how hydrolyzable groups react in the system of Bhagwagar et al.  That is, upon exposure to moisture (paragraph 99) the hydrolyzable groups hydrolyze to form Si-OH groups which then undergo condensation to form the crosslinked and thus cured system.  The type of specific hydrolyzable group would not be expected to alter this reaction mechanism.  Applicants’ unsupported remark regard-ing silanes “prone to migrating and leaking out of a polymer system as a volatile organic compound” does not appear to have anything to do with the obviousness rejection rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.


Mgm
11/14/2022

/MARGARET G MOORE/Primary Examiner, Art Unit 1765